Title: To Thomas Jefferson from Philip Norborne Nicholas, 2 February 1800
From: Nicholas, Philip Norborne
To: Jefferson, Thomas



Dear Sir,
Richmond Feby 2d 1800.

Colo. Monroe informed me that he had inclosed you a copy of the republican ticket. This of course communicated to you the change which has taken place in the law of this state upon the subject of choosing electors. The members of the legislature before they dispersed adopted a general system of correspondence through the state for the purpose of giving effectual support to our ticket. A committee of five is established in each county and a central committee of the same number in Richmond. The objects of their establishment are to communicate useful information to the people relative to the election; and to repel every effort which may be made to injure either the ticket in genl. or to remove any prejudice which may be attempted to be raized against any person on that ticket. I was appointed by the meeting who organized the system which I have described as chairman of the genl. comtee in Richmond. We have begun our correspondence with the subcommittees, and mean to keiep up a regular intercource upon the subjects which may seem to require it. Among the duties enjoined upon the genl. Comtee, that of writing to the different persons who compose the republican ticket, and informing them that, the are selected on account of their attachment to republican principles is a primary and most important one. We have received an answer as yet from no gentleman but Mr. Wythe, who consents to occupy a place upon our ticket. This I rejoice at as it will give it great weight & dignity. And I cannot but augur well of a cause which calls out from their retirement such venerable patriots as Wythe & Pendleton. I see that the effort to repeal the most obnoxious part of the sedition law has failed; and that an attempt was made to induce congress indirectly to declare the common law in force. I should deem it a very wise and necessary measure, if the republicans would endeavor to obtain the adoption of a declaratory act denying the existince of the common law as a part of our federal municipal code. I belive that a part of the instructions to our senators adopted at the last session is directed to this point. Indeed it appears to me there cannot be a better question upon which the republicans can rally than this; nor a question on which the would obtain more completely the sympathy of the people. The advantages, which will be derived from Colo. Monroes being at the head of our state government, will be considerable he, will form a center around which our interest can rally; and the conciliation of his manners is calculated to advance the principles for which he is an advocate. We have not been able distinctly to understand   from the public prints what the situation of Pennsylvania is likely to be as the choice of electors. Will the legislature meet time enough to revive the old law or to appoint the electors themselves. We entertain great hopes here of Jersey and New York; but these hopes are founded upon letters from Philadelphia. Colo. Harvie yesterday communicated to me the contents of letter on the subject of his son; I expect he will remove him to Philadelphia. I must make an apology for so long a trespass on your time; and the best I can offer is my being with sentiments
of real regard & friendship

Ph: Nor: Nicholas

